TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00687-CR



                                  Robert Kramer, Appellant

                                               v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-08-300181, HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Robert Kramer seeks to appeal a judgment of conviction for failure to

comply with sex-offender registration requirements. The trial court has certified that this is a

plea bargain case and Kramer has no right of appeal. The appeal is dismissed. See Tex. R. App.

P. 25.2(a)(2), (d).



                                            ___________________________________________

                                            Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed for Want of Jurisdiction

Filed: December 2, 2010

Do Not Publish